332*/^ 333~/jf 33y-/dT'-3VJT*/;
                     337*/5* ELECTRONIC RECORD 33g-^5* 33^ - /€"
                                                                            Miscellaneous/Other Criminal
                                                                            including Misdemeanor or
COA #       10-15-00055-CR                                       OFFENSE:   Felony

            William Arthur Mcintosh v. The State of
STYLE:      Texas                                                COUNTY:    Ellis               -_

TRIAL COURT:               40th District Court                                                  MOTION

TRIAL COURT #:             20084CR                                 FOR REHEARING IS:
TRIAL COURT JUDGE:         Hon. Bob Carroll                        DATE:
DISPOSITION:         DISMISSED                                    JUDGE:




DATE:         March 5, 2015

JUSTICE:      Scoggins                  PC             S   YES

PUBLISH:                                DNP:     YES


CLK RECORD:                                                SUPP CLK RECORD:
RPT RECORD:                                                SUPPRPTRECORD:
STATE BR:                                                  SUPP BR:
APPBR:                                                     PROSE BR:




                                 IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                   CCA#       331-/S,TMU 34Q-/J"
             rkO Sjz               Petition                           Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                   DATE::

     re /~v**c/                                                       JUDGE:

DATE: -JWv? Z^                   Q0/f                                 SIGNED:.                   PC:.
                 /     ^
JUDGE:     F'O                                                        PUBLISH:                  DNP:




                     MOTION FOR REHEARING IN                          MOTION FOR STAY OF MANDATE IS:

CCA IS:                     ON                                                             ON

JUDGE:                                                                JUDGE: